In a proceeding pursuant to article 78 of the CPLR, inter alia, to invalidate a certain local law and to compel restoration of petitioner to his position as an employee of the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County, dated June 20, 1968, which granted the petition. Judgment reversed, on the law, without costs, and proceeding remitted to the Special Term for consideration of the further contentions raised by petitioner which were not passed upon by the Special Term. The findings of fact below are affirmed. In our opinion, subdivision 1 of section 20 of the Municipal Home Rule Law, effective January 1, 1964, which provides in pertinent part that local laws must be passed by “at least the majority affirmative vote of the total voting power of the legislative body”, is applicable at bar. This provision superseded section 40 of the Second Class Cities Law, relied upon by the Special Term, which had empowered the local governing body (the common council) to act only upon a three-fourths vote of all its members. Christ, Acting P. J., Brennan, Hopkins, Munder and Kleinfeld, JJ., concur.